Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0067257 to Dave et al. in view of U.S. Patent Application Publication 2019/0159162 to Hassan and further in view of U.S. Patent Application Publication 2015/0281303 to Yousef et al.
Dave et al. ‘257 disclose:
As concerns claims 1 and 11, a mobile device (fig. 4, 404, 406) having a processor (fig. 1), memory (fig. 1) and input/output interfaces (fig. 1; 0016), wherein the processor is configured to execute instructions stored in the memory to perform an automated process that comprises: 
measuring, by the mobile device (Fig. 3-304-mobile device determines current signal strength for its current location), a signal quality at each of a plurality of various locations as the mobile device visits the various locations (0035-mobile device traveling along route, measures); 
recording, by the mobile device, average data that indicates an average signal quality of a wireless signal encountered at each of the various locations as the mobile device visits the various locations at different times (0035-mobile device traveling along route, measures), wherein the data is stored onboard in the memory of the mobile device (0031-use signal strength map data that it has collected and stored based on its own historical experience; 0032; 0035);
determining, by the processor of the mobile device, an expected path (0004) of the mobile device; 
retrieving, from the memory by the processor, the data previously recorded by the mobile device (0031) that indicates the average signal quality of the wireless signal at each of a plurality of locations along the expected path (0005; 0029) of the mobile device;
 processing the data retrieved from the memory of the mobile device by the processor of the mobile device to identify one or more locations along the expected path of the mobile device wherein reduced average signal quality (0005-indication of signal strength for that geographical region) was previously recorded; and 
adapting a schedule (0005-when and where to conduct a communication session) of requests by the mobile device for segments of a video stream based upon the processing to thereby reduce data delivery while the device is near the one or more locations along the expected path of the mobile device having reduced average signal quality.  

Dave et al. ‘257 do not disclose an average signal quality.
Hassan ‘162 teach an average signal quality (0068-mobile device determines average signal strengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Dave et al. ‘257 with average signal quality data, as taught by Hassan ‘162, in order to provide a relative measure of quality.

Dave et al. ‘257 do not disclose a video stream. 
Yousef et al. ‘303 teach a video stream (0018-video). 
Yousef et al. ‘303 further teach:
As concerns claim 7, the mobile device of claim 1, wherein the automated process comprises creating the schedule of requests for the segments of the video stream based upon the average signal quality (fig. 5, 520; 0045) of the wireless signal encountered at each of the plurality of locations along the expected path of the mobile device.  
As concerns claim 8, the mobile device of claim 7 wherein the adapting comprises placing early segment requests by the mobile device to thereby encourage caching (0020-cache) of additional segments of the media stream prior to the mobile device approaching a portion of the expected path that has lower average signal quality.  
As concerns claim 9, the mobile device of claim 8 wherein the adapting further comprises suspending segment requests (0019-coverage nulls; 0020-playback from cache during locations with network conditions below threshold) while the mobile device is in the portion of the expected path that has lower average signal quality.  
As concerns claim 12, the automated process of claim 11 further comprising creating the schedule of requests for the segments of the video stream based upon the average signal quality of the wireless signal encountered at each of a plurality of locations along the expected path of the mobile device (fig. 5, 530), and wherein the adapting comprises placing early segment requests by the mobile device to thereby encourage caching (0020-cache) of additional segments of the media stream prior to the mobile device approaching a portion of the expected path that has lower average signal quality.
As concerns claim 13, the automated process of claim 11 wherein the mobile device is a mobile media player device (0037-streams media content, thus a “media player”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Dave et al. ‘257 with video streaming, as taught by Yousef et al. ‘303, in order to enhance the user experience providing an additional media format. 

	Dave et al. ‘257 further disclose:
	As concerns claim 4, the mobile device of claim 1, wherein the automated process further comprises the mobile device transmitting the data that indicates the signal quality of the wireless signal at various locations visited by the mobile device to a network service via a network (0031-upload to a server).

Claim 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0067257 to Dave et al. in view of U.S. Patent Application Publication 2019/0159162 to Hassan and U.S. Patent Application Publication 2015/0281303 to Yousef et al. in view of U.S. Patent Application Publication 2013/0308470 to Bevan et al.
Dave et al. ‘257 as modified do not disclose:
As concerns claims 3 and 14, wherein the data that indicates the signal quality of the wireless signal is an RSSI value determined by an RF interface of the mobile device.  
Bevan et al. ‘470 teach:
As concerns claims 3 and 14, wherein the data that indicates a signal quality of the wireless signal is an RSSI value (0088) determined by an RF interface (fig. 2) of the mobile device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Dave et al. ‘257 as modified with RSSI as connection information, as taught by Bevan et al. ‘470, in order to provide a measured attribute directed to signal quality. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0067257 to Dave et al. and U.S. Patent Application Publication 2019/0159162 to Hassan and U.S. Patent Application Publication 2015/0281303 to Yousef et al. and further in view of U.S. Patent Application Publication 2017/0272972 to Egner et al.
Dave et al. ‘257 as modified do not disclose:
As concerns claim 6, the mobile device of claim 1 wherein the determining of the expected path of the mobile device comprises analyzing, by the mobile device, previous movements of the mobile device at similar times of the day.  
	Egner et al. ‘972 teach:
As concerns claim 6, the mobile device of claim 1 wherein the determining of the expected path of the mobile device comprises analyzing, by the mobile device, previous movements of the mobile device at similar times of the day (0148, 0157-0159, 0099).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Dave et al. ‘257 with predicting movement based on previous movements, as taught by Egner et al.’972, in order to provide a trajectory estimation for a future time to provide optimal network connections.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0067257 to Dave et al. and U.S. Patent Application Publication 2019/0159162 to Hassan and U.S. Patent Application Publication 2015/0281303 to Yousef et al. as applied to claim 1 above in view of U.S. Patent Application Publication 2019/0044609 to Winkle et al.
Dave et al. ‘257 as modified do not disclose:
As concerns claim 10, the mobile device of claim 1 wherein the automated process further comprises the mobile device monitoring its geographic location to identify any deviation from the expected path, and wherein the adapting comprises updating the schedule of requests by the mobile device based upon expected average signal quality at locations on the new expected path.  
	Winkle et al. ‘609 teach:
As concerns claim 10, the mobile device of claim 1 wherein the automated process further comprises the mobile device monitoring its geographic location to identify any deviation from the expected path (0044-0045), and wherein the adapting comprises updating the schedule of requests by the mobile device based upon expected average signal quality at locations on the new expected path (0044-0045).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Dave et al. ‘257 as modified with a new path and updated data, as taught by Winkle et al. ‘609, in order to avoid low signal areas. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection necessitated by the newly amended claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPGPub 2017/0208560-(see at least paragraph 0007).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451